5 F.3d 532NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.
UNITED STATES of America, Appellee,v.Willie Calvin COOLEY, Appellant.
No. 93-1420.
United States Court of Appeals,Eighth Circuit.
Submitted:  August 19, 1993.Filed:  August 26, 1993.

Before FAGG, WOLLMAN, and HANSEN, Circuit Judges.
PER CURIAM.


1
Pursuant to a plea bargain, Willie Calvin Cooley pleaded guilty to a charge of assault with intent to commit murder, a violation of 18 U.S.C. Secs. 7(3) and 113(a), the charge arising out of an incident in which Cooley assaulted his wife with a knife.  The district court1 sentenced Cooley to a period of forty-six months' imprisonment, to be followed by a period of three years of supervised release.


2
Cooley challenges his sentence on several grounds, contending that the district court should have sentenced him at offense level 21 rather than at level 23.  The sentencing hearing transcript clearly indicates, however, that the district court would have imposed the same sentence had it applied the sentencing range provided by offense level 21.  Accordingly, Cooley's sentence is not subject to review.  See United States v. Simpkins, 953 F.2d 443, 446 (8th Cir. 1992).


3
The sentence is affirmed.  See 8th Cir.  Rule 47B.



1
 The Honorable Russell G. Clark, Senior United States District Judge for the Western District of Missouri